                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 1 of 34 Page ID #:195



                                                 1   RONALD J. HOLLAND (SBN 148687)
                                                     rjholland@mwe.com
                                                 2   CHRISTOPHER A. BRAHAM (SBN 293367)
                                                     cbraham@mwe.com
                                                 3   PHILIP SHECTER (SBN 300661)
                                                     pshecter@mwe.com
                                                 4   SANIYA AHMED (SBN 315535)
                                                     sahmed@mwe.com
                                                 5   MCDERMOTT WILL & EMERY LLP
                                                     415 Mission St Suite 5600
                                                 6   San Francisco, CA 94105-2533
                                                     Telephone: +1 628 218 3800
                                                 7   Facsimile: +1 628 877 0107
                                                 8   Attorneys for Defendant
                                                     DRAPER AND KRAMER MORTGAGE
                                                 9   CORP.
                                                10                           UNITED STATES DISTRICT COURT
                                                11                         CENTRAL DISTRICT OF CALIFORNIA
MCDERMOTT WILL & EMERY LLP




                                                12   JOSE VASQUEZ, individually and on              Case No. 2:21-cv-00693-AB-AS
                             ATTORNEYS AT LAW




                                                     behalf of all those similarly situated,
                              SAN FRANCISCO




                                                13                                                  DEFENDANT’S ANSWER TO
                                                                         Plaintiff,                 PLAINTIFF’S FIRST AMENDED
                                                14                                                  COLLECTIVE AND CLASS
                                                           v.                                       ACTION COMPLAINT
                                                15
                                                     DRAPER AND KRAMER MORTGAGE                     CLASS ACTION
                                                16   CORP.,
                                                                                                    Complaint filed: September 22, 2020
                                                17                       Defendant.                 FAC filed: June 3, 2021
                                                18

                                                19         Defendant DRAPER AND KRAMER MORTGAGE CORP. (“Defendant”)
                                                20   hereby answers the First Amended Collective and Class Action Complaint (“FAC”) of
                                                21   Plaintiff JOSE VASQUEZ (“Plaintiff”), on information and belief as follows:
                                                22                                     INTRODUCTION
                                                23         1.     This paragraph contains a statement to which no answer is required.
                                                24         2.     This paragraph contains a statement to which no answer is required. To
                                                25   the extent an answer is required, Defendant denies engaging in any unlawful acts
                                                26   alleged in this paragraph as to Plaintiff and/or the individuals he seeks to represent and
                                                27   denies that any class or collective action is appropriate.
                                                28



                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 2 of 34 Page ID #:196



                                                 1         3.     The first sentence of this paragraph contains a statement to which no
                                                 2   answer is required. To the extent an answer to the first sentence of this paragraph is
                                                 3   required, Defendant denies that any class or collective action is appropriate. Defendant
                                                 4   admits that a mortgage loan officer’s job responsibilities may include, but are not
                                                 5   limited to, communicating with loan applicants, potential loan applicants, underwriting
                                                 6   and other staff; performing research; and meeting with clients. Defendant denies that
                                                 7   these are a mortgage loan officer’s only job responsibilities, or that such
                                                 8   responsibilities are done exclusively or predominantly in the employer’s office.
                                                 9         4.     This paragraph contains statements to which no answer is required. To
                                                10   the extent an answer is required, Defendant denies engaging in any unlawful acts
                                                11   alleged in this paragraph as to Plaintiff and/or the individuals he seeks to represent and
MCDERMOTT WILL & EMERY LLP




                                                12   denies that any class or collective action is appropriate.
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13         5.     Defendant denies that it employs loan officers in 54 offices in 22 states.
                                                14   Defendant admits the remaining allegations contained in this paragraph.
                                                15         6.     Defendant denies that Plaintiff and the individuals he seeks to represent
                                                16   were all compensated pursuant to an identical “Full Time Loan Officer Sales
                                                17   Compensation Agreement.” Because this paragraph is vague and ambiguous as to
                                                18   which employment agreement it refers, Defendant lacks sufficient information or
                                                19   belief to enable it to answer the remaining allegations contained in this paragraph.
                                                20         7.     On information and belief, Defendant denies the allegations in this
                                                21   paragraph.
                                                22         8.     Defendant denies the allegations in the first and second sentences of this
                                                23   paragraph. Defendant lacks sufficient information or belief to enable it to answer the
                                                24   remaining allegations contained in this paragraph.
                                                25         9.     This paragraph contains conclusory statements of law to which no answer
                                                26   is required. To the extent an answer is required, Defendant denies engaging in any
                                                27   unlawful acts alleged in this paragraph as to Plaintiff and/or the individuals he seeks
                                                28   to represent and denies that any class or collective action is appropriate.

                                                                                       -2-
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 3 of 34 Page ID #:197



                                                 1         10.    This paragraph contains conclusory statements of law to which no answer
                                                 2   is required. To the extent an answer is required, Defendant denies engaging in any
                                                 3   unlawful acts alleged in this paragraph as to Plaintiff and/or the individuals he seeks
                                                 4   to represent and denies that any class or collective action is appropriate.
                                                 5         11.    Because this paragraph is vague and ambiguous as to which employment
                                                 6   agreement it refers, Defendant lacks sufficient information or belief to enable it to
                                                 7   answer the remaining allegations contained in this paragraph.
                                                 8         12.    This paragraph contains conclusory statements of law to which no answer
                                                 9   is required. To the extent an answer is required, Defendant denies engaging in any
                                                10   unlawful acts alleged in this paragraph as to Plaintiff and/or the individuals he seeks
                                                11   to represent and denies that any class or collective action is appropriate.
MCDERMOTT WILL & EMERY LLP




                                                12         13.    Because this paragraph is vague and ambiguous as to which employment
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   agreement it refers, Defendant lacks sufficient information or belief to enable it to
                                                14   answer the remaining allegations contained in this paragraph.
                                                15         14.    This paragraph contains conclusory statements of law to which no answer
                                                16   is required. To the extent an answer is required, Defendant denies engaging in any
                                                17   unlawful acts alleged in this paragraph as to Plaintiff and/or the individuals he seeks
                                                18   to represent and denies that any class or collective action is appropriate.
                                                19         15.    This paragraph contains a statement to which no answer is required.
                                                20         16.    Defendant denies the allegations contained in this paragraph.
                                                21         17.    This paragraph contains statements to which no answer is required. To
                                                22   the extent an answer is required, Defendant denies engaging in any unlawful acts
                                                23   alleged in this paragraph as to Plaintiff and/or the individuals he seeks to represent and
                                                24   denies that any class or collective action is appropriate.
                                                25         18.    This paragraph contains statements to which no answer is required. To
                                                26   the extent an answer is required, Defendant denies engaging in any of the unlawful
                                                27   acts referenced within this paragraph.
                                                28


                                                                                       -3-
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 4 of 34 Page ID #:198



                                                 1         19.      This paragraph contains statements of law to which no answer is required.
                                                 2   To the extent an answer is required, Defendant denies engaging in any unlawful acts
                                                 3   alleged in this paragraph as to Plaintiff and/or the individuals he seeks to represent and
                                                 4   denies that any class or collective action is.
                                                 5         20.      Defendant denies the allegations contained in this paragraph.
                                                 6         21.      This paragraph contains statements to which no answer is required. To
                                                 7   the extent an answer is required, Defendant denies engaging in any unlawful acts
                                                 8   alleged in this paragraph as to Plaintiff and/or the individuals he seeks to represent and
                                                 9   denies that any class or collective action is appropriate.
                                                10         22.      Defendant denies the allegations contained in this paragraph.
                                                11         23.      Defendant denies the allegations contained in the first sentence of this
MCDERMOTT WILL & EMERY LLP




                                                12   paragraph. The second sentence of this paragraph contains conclusory statements of
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   law to which no answer is required. To the extent an answer is required, Defendant
                                                14   denies engaging in any unlawful acts alleged in this paragraph as to Plaintiff and/or
                                                15   the individuals he seeks to represent and denies that any class or collective action is
                                                16   appropriate.
                                                17         24.      This paragraph contains statements to which no answer is required. To
                                                18   the extent an answer is required, Defendant denies engaging in unlawful acts alleged
                                                19   in this paragraph as to Plaintiff and/or the individuals he seeks to represent and denies
                                                20   that any class or collective action is appropriate.
                                                21         25.      The first and third sentences of this paragraph contains statements to
                                                22   which no answer is required. The second sentence of this paragraph contains a
                                                23   conclusory statements of law to which no answer is required.
                                                24         26.      This paragraph contains a statement to which no answer is required.
                                                25                               JURISDICTION AND VENUE
                                                26         27.      The first sentence of this paragraph contains conclusory statements of law
                                                27   to which no answer is required. Whether jurisdiction is proper in the U.S. District Court
                                                28


                                                                                       -4-
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 5 of 34 Page ID #:199



                                                 1   for the Northern District of California is a legally conclusory statement for which no
                                                 2   answer is required.
                                                 3         28.      Whether venue is proper in the Northern District of California is a legally
                                                 4   conclusory statement for which no answer is required. Defendant denies engaging in
                                                 5   any unlawful acts referenced within this paragraph, as to Plaintiff and/or the
                                                 6   individuals he seeks to represent and denies that any class or collective action is
                                                 7   appropriate.
                                                 8                                        THE PARTIES
                                                 9         29.      Defendant admits that Defendant employed Plaintiff Jose Vasquez as a
                                                10   mortgage loan officer from September 4, 2018 to July 23, 2020.
                                                11         30.      This paragraph contains statements of law to which no answer is required.
MCDERMOTT WILL & EMERY LLP




                                                12         31.      Defendant denies that it was founded in 1997. Defendant denies that it
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   operates in twenty-two states. Defendant admits the remaining allegations contained
                                                14   in this paragraph.
                                                15         32.      Defendant admits doing business in the State of California including in
                                                16   this judicial district, but denies having a place of business or employing putative
                                                17   collective or class members in this judicial district at all relevant times alleged in the
                                                18   FAC. The second and third sentences of this paragraph contain conclusory statements
                                                19   of law to which no answer is required.
                                                20         33.      Defendant denies the allegations contained in this paragraph.
                                                21                                FACTUAL ALLEGATIONS
                                                22         34.      Defendant admits that it currently employs more than 100 mortgage loan
                                                23   officers as full-time employees. Defendant admits that its mortgage loan officers are
                                                24   generally responsible for generating their own business and managing their pipeline of
                                                25   loans from beginning to closing.
                                                26         35.      Defendant admits that a mortgage loan officer’s job responsibilities may
                                                27   include, but are not limited to, communicating with loan applicants, potential loan
                                                28   applicants, underwriting and other staff; performing research; and meeting with

                                                                                       -5-
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 6 of 34 Page ID #:200



                                                 1   clients. Defendant denies that these are a mortgage loan officer’s only job
                                                 2   responsibilities. Defendant denies the allegations contained in the second and third
                                                 3   sentences of this paragraph.
                                                 4         36.       Defendant admits that Plaintiff’s terms and conditions of employment
                                                 5   were set forth in a written agreement. Defendant denies that all of its mortgage loan
                                                 6   officers were required to execute an employment agreement identical to the one(s)
                                                 7   executed by Plaintiff.
                                                 8         37.       Because this paragraph is vague and ambiguous as to which employment
                                                 9   agreement it refers, Defendant lacks sufficient information or belief to enable it to
                                                10   answer the remaining allegations contained in this paragraph.
                                                11         38.       Because this paragraph is vague and ambiguous as to which employment
MCDERMOTT WILL & EMERY LLP




                                                12   agreement it refers, Defendant lacks sufficient information or belief to enable it to
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   answer the remaining allegations contained in this paragraph.
                                                14         39.       Because this paragraph is vague and ambiguous as to which individuals
                                                15   it refers, Defendant lacks sufficient information or belief to enable it to answer the
                                                16   remaining allegations contained in this paragraph.
                                                17         40.       This paragraph contains a statement of law to which no answer is
                                                18   required. To the extent an answer is required, Defendant denies engaging in any
                                                19   unlawful acts alleged in this paragraph as to Plaintiff and/or the individuals he seeks
                                                20   to represent.
                                                21         41.       Defendant admits that, during the period of time covered by the FAC,
                                                22   Defendant’s compensation plans for mortgage loan officers were contained in their
                                                23   respective compensation agreements with Defendant. Defendant denies the allegations
                                                24   contained in the second sentence of this paragraph.
                                                25         42.       Because this paragraph is vague and ambiguous as to which employment
                                                26   agreement it refers, Defendant lacks sufficient information or belief to enable it to
                                                27   answer the remaining allegations contained in this paragraph.
                                                28


                                                                                       -6-
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 7 of 34 Page ID #:201



                                                 1         43.       This paragraph contains conclusory statements to which no answer is
                                                 2   required. To the extent an answer is required, Defendant denies engaging in any
                                                 3   unlawful acts alleged in this paragraph as to Plaintiff and/or the individuals he seeks
                                                 4   to represent.
                                                 5         44.       Because this paragraph is vague and ambiguous as to which employment
                                                 6   agreement it refers, Defendant lacks sufficient information or belief to enable it to
                                                 7   answer the remaining allegations contained in this paragraph.
                                                 8         45.       This paragraph contains conclusory statements of law to which no answer
                                                 9   is required. To the extent an answer is required, Defendant denies engaging in any
                                                10   unlawful acts alleged in this paragraph as to Plaintiff and/or the individuals he seeks
                                                11   to represent.
MCDERMOTT WILL & EMERY LLP




                                                12         46.       This paragraph contains conclusory statements of law to which no answer
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   is required. To the extent an answer is required, Defendant denies it was required by
                                                14   law to track or maintain records of Plaintiff’s hours worked or the hours worked by the
                                                15   individuals Plaintiff seeks to represent. Defendant further denies engaging in any
                                                16   unlawful acts alleged in this paragraph as to Plaintiff and/or the individuals he seeks
                                                17   to represent.
                                                18         47.       Defendant admits that Plaintiff’s compensation included commissions,
                                                19   and did not include hourly wages or a salary. Because the third sentence of his
                                                20   paragraph is vague and ambiguous as to which employment agreement it refers,
                                                21   Defendant lacks sufficient information or belief to enable it to answer the remaining
                                                22   allegations contained in this paragraph.
                                                23         48.       Because the first sentence of this paragraph is vague and ambiguous as to
                                                24   which employment agreement referenced in Paragraph 47 it refers, Defendant lacks
                                                25   sufficient information or belief to enable it to answer the remaining allegations
                                                26   contained in this paragraph. Defendant denies the allegations contained in the second
                                                27   and third sentences of this paragraph. The fourth sentence of this paragraph contains
                                                28


                                                                                       -7-
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 8 of 34 Page ID #:202



                                                 1   statements to which no answer is required. To the extent an answer is required,
                                                 2   Defendant denies the allegations contained in the fourth sentence of this paragraph.
                                                 3         49.    Defendant denies that Plaintiff’s compensation scheme consisted solely
                                                 4   of commissions. Defendant admits that Plaintiff was not compensated for any time
                                                 5   spent performing non-sales related activities, but denies that Plaintiff was entitled to
                                                 6   such compensation under the FLSA or California law. Defendant admits that Plaintiff
                                                 7   was not paid separately by Defendant for rest breaks, but denies that Plaintiff was
                                                 8   entitled to such compensation under the FLSA or California law. The last sentence of
                                                 9   this paragraph contains conclusory statements of law to which no answer is required.
                                                10   To the extent an answer is required, Defendant denies engaging in any unlawful acts
                                                11   alleged in this paragraph.
MCDERMOTT WILL & EMERY LLP




                                                12         50.    Defendant denies the allegations contained in the first sentence of this
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   paragraph. The remaining allegations in this paragraph contain conclusory statements
                                                14   of law to which no answer is required. To the extent an answer is required, Defendant
                                                15   denies engaging in any unlawful acts alleged in this paragraph as to Plaintiff and/or
                                                16   the individuals he seeks to represent. Defendant further denies that Plaintiff and/or the
                                                17   individuals he seeks to represent were entitled to meal periods under California law.
                                                18         51.    Defendant denies the allegations contained in this paragraph.
                                                19         52.    Defendant admits the allegation contained in the first sentence of this
                                                20   paragraph. The second sentence of this paragraph contains conclusory statements of
                                                21   law to which no answer is required. To the extent an answer is required, Defendant
                                                22   denies engaging in any unlawful acts alleged in this paragraph.
                                                23         53.    Defendant admits that, on July 31, 2020, Plaintiff emailed Defendant’s
                                                24   Human Resources Manager Karla Beinborn, stating that he “didn’t receive to auto
                                                25   deposit today for my commissions on loans I funded from 7/1 to 7/15 this month.”
                                                26   Defendant denies all the remaining allegations in this paragraph.
                                                27         54.    Defendant admits the allegations contained in this paragraph.
                                                28


                                                                                      -8-
                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 9 of 34 Page ID #:203



                                                 1         55.      Defendant admits that, since Plaintiff’s separation from Defendant,
                                                 2   Defendant has not provided Plaintiff a status update on any loans that he worked on
                                                 3   prior to his termination. Defendant admits that, since Plaintiff’s separation from
                                                 4   Defendant, and as of the filing of this Answer, Defendant has not made any payments
                                                 5   to Plaintiff. Defendant denies the remaining allegations contained in this paragraph.
                                                 6         56.      Defendant denies the allegations contained in this paragraph.
                                                 7         57.      Defendant admits that Plaintiff was subject to Defendant’s policies and
                                                 8   practices consistent with the terms and conditions of his employment, during his
                                                 9   employ with Defendant. Defendant denies the remaining allegations in this paragraph.
                                                10         58.      This paragraph contains statements to which no answer is required. To
                                                11   the extent an answer is required, Defendant denies engaging in any of the unlawful
MCDERMOTT WILL & EMERY LLP




                                                12   acts referenced within this paragraph.
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13         59.      Defendant denies the allegations contained in this paragraph.
                                                14         60.      This paragraph contains conclusory statements of law to which no answer
                                                15   is required.
                                                16         61.      The first sentence of this paragraph contains conclusory statements of law
                                                17   to which no answer is required. To the extent an answer is required, Defendant denies
                                                18   any unlawful acts alleged in the first sentence of this paragraph as to Plaintiff and/or
                                                19   individuals he seeks to represent. Defendant admits the allegation contained in the
                                                20   second sentence of this paragraph.
                                                21         62.      Defendant denies the allegations contained in this paragraph.
                                                22         63.      Defendant denies the allegations contained in this paragraph.
                                                23         64.      This paragraph contains a conclusory statement to which no answer is
                                                24   required. To the extent an answer is required, Defendant denies the allegations
                                                25   contained in this paragraph.
                                                26         65.      This paragraph contains a conclusory statement to which no answer is
                                                27   required. To the extent an answer is required, Defendant denies the allegations
                                                28   contained in this paragraph.

                                                                                       -9-
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 10 of 34 Page ID #:204



                                                 1         66.    This paragraph contains a conclusory statement to which no answer is
                                                 2   required. To the extent an answer is required, Defendant denies the allegations
                                                 3   contained in this paragraph.
                                                 4         67.    This paragraph contains conclusory statements to which no answer is
                                                 5   required. To the extent an answer is required, Defendant denies the allegations
                                                 6   contained in this paragraph.
                                                 7                 COLLECTIVE ALLEGATIONS UNDER THE FLSA
                                                 8         68.    This paragraph contains a statement to which no answer is required. To
                                                 9   the extent an answer is required, Defendant denies engaging in any unlawful acts
                                                10   alleged in this paragraph as to Plaintiff and/or the individuals he seeks to represent and
                                                11   denies that any class or collective action is appropriate.
MCDERMOTT WILL & EMERY LLP




                                                12         69.    This paragraph contains a statement to which no answer is required. To
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   the extent an answer is required, Defendant denies engaging in any unlawful acts
                                                14   alleged in this paragraph as to Plaintiff and/or the individuals he seeks to represent and
                                                15   denies that any class or collective action is appropriate, and denies that the proposed
                                                16   members of the collective are similarly situated.
                                                17         70.    This paragraph contains a statement to which no answer is required. To
                                                18   the extent an answer is required, Defendant denies engaging in any unlawful acts
                                                19   alleged in this paragraph as to Plaintiff and/or the individuals he seeks to represent and
                                                20   denies that any collective action is appropriate, and denies that the proposed members
                                                21   of the collective are similarly situated.
                                                22         71.    Defendant denies the allegations contained in this paragraph.
                                                23         72.    This paragraph contains conclusory statements of law to which no answer
                                                24   is required. To the extent an answer is required, Defendant denies this case is
                                                25   appropriate for collective or class treatment, or that Plaintiff is an appropriate
                                                26   representative of the alleged collective, or that Plaintiff is acting on behalf of the
                                                27   interests of the individuals who he seeks to represent.
                                                28


                                                                                       - 10 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 11 of 34 Page ID #:205



                                                 1         73.    This paragraph contains conclusory statements of law to which no answer
                                                 2   is required. To the extent an answer is required, Defendant denies that Plaintiff can
                                                 3   fairly and adequately represent and protect the interests of the members of the
                                                 4   collective, and denies that this case is appropriate for collective or class. Defendant
                                                 5   lacks sufficient information or belief to enable it to answer the allegations in the second
                                                 6   sentence of this paragraph.
                                                 7         74.    This paragraph contains statements of law to which no answer is required.
                                                 8   To the extent an answer is required, Defendant denies that it engaged in any unlawful
                                                 9   acts as to Plaintiff and/or the individuals he seeks to represent, denies that any
                                                10   collective or class action is appropriate, and denies that the proposed members of the
                                                11   collective are similarly situated.
MCDERMOTT WILL & EMERY LLP




                                                12            CLASS ACTION ALLEGATIONS UNDER FED. R. CIV. P. 23
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13         75.    This paragraph contains a statement to which no answer is required. To
                                                14   the extent an answer is required, Defendant denies engaging in any unlawful acts
                                                15   alleged in this paragraph as to Plaintiff and/or the individuals he seeks to represent and
                                                16   denies that any class or collective action is appropriate.
                                                17         76.    This paragraph contains a statement to which no answer is required. To
                                                18   the extent an answer is required, Defendant denies engaging in any unlawful acts
                                                19   alleged in this paragraph as to Plaintiff and/or the individuals he seeks to represent and
                                                20   denies that any class or collective action is appropriate.
                                                21         77.    This paragraph contains a statement to which no answer is required.
                                                22         78.    This paragraph contains a statement to which no answer is required.
                                                23         79.    This paragraph and subparagraphs contains statements to which no
                                                24   answer is required. To the extent an answer is required, Defendant denies that the total
                                                25   number of putative class members or members of the putative subclass exceed one
                                                26   hundred individuals, and therefore denies that joinder of all putative class members is
                                                27   impractical; denies that there are questions of law and fact common to the class
                                                28   Plaintiff seeks to represent; denies that Plaintiff’s claims are typical of the putative

                                                                                       - 11 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 12 of 34 Page ID #:206



                                                 1   class members he seeks to represent; denies that Plaintiff can fairly and adequately
                                                 2   represent and protect the interest of the putative class members he seeks to represent;
                                                 3   and denies that a class action is superior to other available means for fairly and
                                                 4   efficiently adjudicating Plaintiff’s claims against Defendant. Defendant further denies
                                                 5   that it engaged in any unlawful conduct as to Plaintiff and/or the individuals he seeks
                                                 6   to represent.
                                                 7                                 FIRST CAUSE OF ACTION
                                                                            Violation of the Fair Labor Standards Act
                                                 8                                     29 U.S.C. § 201, et. seq.
                                                                        (By Plaintiff and the Collective against Defendant)
                                                 9

                                                10         80.       Defendant repeats and re-alleges all of the preceding paragraphs in this
                                                11   Answer as if fully set forth in this section, but denies that it is liable to Defendant under
MCDERMOTT WILL & EMERY LLP




                                                12   any theory of law for any amount sought.
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13         81.       This paragraph contains a statement of law to which no answer is
                                                14   required.
                                                15         82.       This paragraph contains a conclusory statement of law to which no
                                                16   answer is required.
                                                17         83.       This paragraph contains a conclusory statement of law to which no
                                                18   answer is required. To the extent an answer is required, Defendant admits that it is an
                                                19   “employer” within the meaning of the FLSA with respect to its employees.
                                                20         84.       Defendant denies the allegations contained in this paragraph.
                                                21         85.       Defendant denies the allegations contained in this paragraph.
                                                22         86.       Defendant denies the allegations contained in the first sentence of this
                                                23   paragraph. The second sentence of this paragraph contains a conclusory statement of
                                                24   law to which no answer is required. To the extent an answer is required, Defendant
                                                25   denies the allegations contained in the second sentence of this paragraph.
                                                26         87.       This paragraph contains conclusory statements of law to which no answer
                                                27   is required. To the extent an answer is required, Defendant denies the allegations
                                                28   contained in this paragraph.

                                                                                       - 12 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 13 of 34 Page ID #:207



                                                 1          88.   This paragraph contains conclusory statements of law to which no answer
                                                 2   is required. To the extent an answer is required, Defendant denies the allegations
                                                 3   contained in this paragraph.
                                                 4          89.   This paragraph contains conclusory statements of law to which no answer
                                                 5   is required. To the extent an answer is required, Defendant denies the allegations
                                                 6   contained in this paragraph.
                                                 7          90.   This paragraph contains a statement to which no answer is required.
                                                 8                           SECOND CAUSE OF ACTION
                                                                          Failure to Pay Wages on Termination
                                                 9                             California Labor Code § 203
                                                     (By Plaintiff and the California Former Employee Subclass against Defendant)
                                                10

                                                11          91.   Defendant repeats and re-alleges all of the preceding paragraphs in this
MCDERMOTT WILL & EMERY LLP




                                                12   Answer as if fully set forth in this section, but denies that it is liable to Defendant under
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   any theory of law for any amount sought.
                                                14          92.   This paragraph contains statements of law to which no answer is required.
                                                15          93.   This paragraph contains statements of law to which no answer is required.
                                                16          94.   Defendant admits that the putative class members, as defined in the FAC,
                                                17   were employed by Defendant during the putative class period, but denies that each of
                                                18   those individuals’ employment with Defendant was terminated during the class period.
                                                19          95.   Defendant denies the allegations contained in this paragraph.
                                                20          96.   This paragraph contains conclusory statements of law to which no answer
                                                21   is required. To the extent an answer is required, Defendant denies the allegations
                                                22   contained in this paragraph.
                                                23          97.   This paragraph contains conclusory statements of law to which no answer
                                                24   is required. To the extent an answer is required, Defendant admits that Plaintiff and
                                                25   the individuals that he seeks to represent were paid a commission but denies that
                                                26   Plaintiff was entitled to separate compensation for paid rest breaks under California
                                                27   law.
                                                28


                                                                                       - 13 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 14 of 34 Page ID #:208



                                                 1         98.    Defendant admits that more than thirty days have elapsed since certain
                                                 2   putative class members were terminated from Defendant’s employ.
                                                 3         99.    This paragraph contains conclusory statements of law to which no answer
                                                 4   is required. To the extent an answer is required, Defendant denies the allegations
                                                 5   contained in this paragraph.
                                                 6         100. This paragraph contains a statement to which no answer is required.
                                                 7                              THIRD CAUSE OF ACTION
                                                                                Failure to Pay All Wages Owed
                                                 8                           California Labor Code §§ 510, 1194
                                                                  (By Plaintiff and the California Class against Defendant)
                                                 9

                                                10         101. Defendant repeats and re-alleges all of the preceding paragraphs in this
                                                11   Answer as if fully set forth in this section, but denies that it is liable to Defendant under
MCDERMOTT WILL & EMERY LLP




                                                12   any theory of law for any amount sought.
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13         102. This paragraph contains statements of law to which no answer is required.
                                                14         103. This paragraph contains statements of law to which no answer is required.
                                                15         104. This paragraph contains statements of law to which no answer is required.
                                                16         105. This paragraph contains statements of law to which no answer is required.
                                                17         106. Defendant denies the allegations contained in this paragraph.
                                                18         107. Defendant denies the allegations contained in this paragraph.
                                                19         108. This paragraph contains statements of law to which no answer is required.
                                                20   To the extent an answer is required, Defendant denies the allegations contained in this
                                                21   paragraph.
                                                22         109. Defendant admits that the putative subclass members, as defined in the
                                                23   FAC, were employed by Defendant during the putative class period, and their
                                                24   employment with Defendant were terminated during the class period.
                                                25         110. This paragraph contains a conclusory statement of law to which no
                                                26   answer is required. To the extent an answer is required, Defendant denies engaging in
                                                27   any unlawful acts alleged in this paragraph as to Plaintiff and/or the individuals he
                                                28   seeks to represent.

                                                                                       - 14 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 15 of 34 Page ID #:209



                                                 1         111. This paragraph contains a conclusory statement of law to which no
                                                 2   answer is required. To the extent an answer is required, Defendant denies the
                                                 3   allegations contained in this paragraph.
                                                 4         112. This paragraph contains a statement to which no answer is required.
                                                 5                            FOURTH CAUSE OF ACTION
                                                       Failure to Authorize and Permit Rest Periods or Pay Wages for Missed Rest
                                                 6                                        Periods
                                                                               California Labor Code § 226.7
                                                 7               (By Plaintiff and the California Class against Defendant)
                                                 8         113. Defendant repeats and re-alleges all of the preceding paragraphs in this
                                                 9   Answer as if fully set forth in this section, but denies that it is liable to Defendant under
                                                10   any theory of law for any amount sought.
                                                11         114. Defendant denies the allegations contained in the first sentence of this
MCDERMOTT WILL & EMERY LLP




                                                12   paragraph. The second sentence of this paragraph contains a statement to which no
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   answer is required. To the extent an answer is required, Defendant denies the
                                                14   allegations contained in the second sentence of this paragraph.
                                                15         115. This paragraph contains statements of law to which no answer is required.
                                                16         116. This paragraph contains statements of law to which no answer is required.
                                                17   To the extent an answer is required, Defendant denies that Plaintiff and/or the
                                                18   individuals he seeks to represent were entitled to compensation for rest periods under
                                                19   California law.
                                                20         117. This paragraph contains statements of law to which no answer is required.
                                                21   To the extent an answer is required, Defendant denies the allegations contained in this
                                                22   paragraph. Defendant further denies that Plaintiff and/or the individuals he seeks to
                                                23   represent were entitled to rest periods under California law.
                                                24         118. This paragraph contains a statement to which no answer is required.
                                                25

                                                26

                                                27

                                                28


                                                                                       - 15 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 16 of 34 Page ID #:210



                                                 1                                FIFTH CAUSE OF ACTION
                                                            Failure to Provide Meal Periods or Pay Wages for Missed Meal Periods
                                                 2                           California Labor Code §§ 226.7, 512
                                                                   (By Plaintiff and the California Class against Defendant)
                                                 3

                                                 4           119. Defendant repeats and re-alleges all of the preceding paragraphs in this
                                                 5   Answer as if fully set forth in this section, but denies that it is liable to Defendant under
                                                 6   any theory of law for any amount sought.
                                                 7           120. This paragraph contains conclusory statements of law to which no answer
                                                 8   is required. To the extent an answer is required, Defendant denies that Plaintiff and/or
                                                 9   the individuals he seeks to represent were entitled to meal periods under California
                                                10   law.
                                                11           121. This paragraph contains statements of law to which no answer is required.
MCDERMOTT WILL & EMERY LLP




                                                12           122. This paragraph contains conclusory statements of law to which no answer
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   is required. To the extent an answer is required, Defendant denies the allegations
                                                14   contained in this paragraph. Defendant further denies that Plaintiff and/or the
                                                15   individuals he seeks to represent were entitled to meal periods under California law.
                                                16           123. This paragraph contains conclusory statements of law to which no answer
                                                17   is required. To the extent an answer is required, Defendant denies the allegations
                                                18   contained in this paragraph. Defendant further denies that Plaintiff and/or the
                                                19   individuals he seeks to represent were entitled to meal periods under California law.
                                                20                                SIXTH CAUSE OF ACTION
                                                                           Failure to Reimburse Business Expenses
                                                21                               California Labor Code § 2802
                                                                   (By Plaintiff and the California Class against Defendant)
                                                22

                                                23           124. Defendant repeats and re-alleges all of the preceding paragraphs in this
                                                24   Answer as if fully set forth in this section, but denies that it is liable to Defendant under
                                                25   any theory of law for any amount sought.
                                                26           125. This paragraph contains conclusory statements of law to which no answer
                                                27   is required. To the extent an answer is required, Defendant denies engaging in any
                                                28


                                                                                        - 16 -
                                                              DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 17 of 34 Page ID #:211



                                                 1   unlawful acts alleged in this paragraph as to Plaintiff and/or the individuals he seeks
                                                 2   to represent.
                                                 3         126. This paragraph contains conclusory statements of law to which no answer
                                                 4   is required. To the extent an answer is required, Defendant denies engaging in any
                                                 5   unlawful acts alleged in this paragraph as to Plaintiff and/or the individuals he seeks
                                                 6   to represent.
                                                 7         127. This paragraph contains a statement to which no answer is required.
                                                 8                             SEVENTH CAUSE OF ACTION
                                                                 Unfair Business Practices Under the Unfair Competition Law
                                                 9                  California Business & Professions Code §§ 17200-17208
                                                                   (By Plaintiff and the California Class against Defendant)
                                                10

                                                11         128. Defendant repeats and re-alleges all of the preceding paragraphs in this
MCDERMOTT WILL & EMERY LLP




                                                12   Answer as if fully set forth in this section, but denies that it is liable to Defendant under
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   any theory of law for any amount sought.
                                                14         129. This paragraph contains a statement of law to which no answer is
                                                15   required.
                                                16         130. This paragraph contains conclusory statements of law to which no answer
                                                17   is required. To the extent an answer is required, Defendant denies engaging in any
                                                18   unlawful acts alleged in this paragraph as to Plaintiff and/or the individuals he seeks
                                                19   to represent.
                                                20         131. This paragraph contains conclusory statements of law to which no answer
                                                21   is required. To the extent an answer is required, Defendant denies engaging in any
                                                22   unlawful acts alleged in this paragraph as to Plaintiff and/or the individuals he seeks
                                                23   to represent.
                                                24         132. This paragraph contains conclusory statements of law to which no answer
                                                25   is required. To the extent an answer is required, Defendant denies engaging in any
                                                26   unlawful acts alleged in this paragraph as to Plaintiff and/or the individuals he seeks
                                                27   to represent.
                                                28


                                                                                       - 17 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 18 of 34 Page ID #:212



                                                 1          133. This paragraph contains conclusory statements of law to which no answer
                                                 2   is required. To the extent an answer is required, Defendant denies engaging in any
                                                 3   unlawful acts alleged in this paragraph as to Plaintiff and/or the individuals he seeks
                                                 4   to represent.
                                                 5          134. This paragraph contains conclusory statements of law to which no answer
                                                 6   is required. To the extent an answer is required, Defendant denies the allegations
                                                 7   contained in this paragraph.
                                                 8                           EIGHTH CAUSE OF ACTION
                                                         Penalties pursuant to § 2699(a) of Private Attorney General Act (PAGA)
                                                 9                       (California Labor Code § 2698, et seq.)
                                                                             (By Plaintiff against Defendant)
                                                10

                                                11          135. Defendant repeats and re-alleges all of the preceding paragraphs in this
MCDERMOTT WILL & EMERY LLP




                                                12   Answer as if fully set forth in this section, but denies that it is liable to Plaintiff or any
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   alleged aggrieved employee Plaintiff seeks to represent under any theory of law for
                                                14   any amount sought.
                                                15          136. This paragraph contains a statement to which no answer is required.
                                                16          137. Defendant lacks sufficient information or belief to enable it to answer the
                                                17   allegations in the first sentence of this paragraph. The second sentence contains a
                                                18   conclusory statement of law to which no answer is required. To the extent an answer
                                                19   to the second sentence is required, Defendant lacks sufficient information or belief to
                                                20   enable it to answer the allegations in the second sentence of this paragraph.
                                                21          138. Defendant denies the allegations contained in this paragraph.
                                                22          139. This paragraph contains statement to which no answer is required.
                                                23          140. Defendant denies that it engaged in any “failure . . . to timely pay all
                                                24   wages owed to Plaintiff and each putative Class member” as alleged in the first
                                                25   sentence of this paragraph. The remainder of this paragraph contains statements to
                                                26   which no answer is required.
                                                27          141. Because it is unclear to whom the term “ITG” refers, Defendant is unable
                                                28   to answer the allegations in the first sentence of this paragraph. To the extent Plaintiff

                                                                                       - 18 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 19 of 34 Page ID #:213



                                                 1   intends for the term “ITG” to refer to Defendant, Defendant denies that it engaged in
                                                 2   any “failure . . . to provide Plaintiff and each class member an accurate, itemized wage
                                                 3   statement” as alleged in the first sentence of this paragraph. The remainder of this
                                                 4   paragraph contains statements to which no answer is required.
                                                 5          142. Defendant denies that it engaged in an “failure . . . to provide Plaintiff and
                                                 6   each Class member compliant meal and rest periods” as alleged in this paragraph.
                                                 7          143. Defendant denies that there has been a “violation of Labor Code § 510
                                                 8   . . . as well as any provision regulating hours and day of work in any order of the IWC”
                                                 9   as alleged in this paragraph. The remaining of this paragraph contains a statement to
                                                10   which no answer is required.
                                                11          144. This paragraph contains a statement to which no answer is required.
MCDERMOTT WILL & EMERY LLP




                                                12          145. This paragraph contains a statement to which no answer is required.
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13                            NINTH CAUSE OF ACTION
                                                         Penalties pursuant to § 2699(f) of Private Attorney General Act (PAGA)
                                                14                       (California Labor Code § 2698, et seq.)
                                                                             (By Plaintiff against Defendant)
                                                15

                                                16          146. Defendant repeats and re-alleges all of the preceding paragraphs in this
                                                17   Answer as if fully set forth in this section, but denies that it is liable to Plaintiff or any
                                                18   alleged aggrieved employee Plaintiff seeks to represent under any theory of law for
                                                19   any amount sought.
                                                20          147. Defendant denies that Plaintiff is an aggrieved employee. The remainder
                                                21   of this paragraph contains statements to which no answer is required.
                                                22          148. This paragraph contains a statement of law to which no answer is
                                                23   required.
                                                24          149. Defendant denies engaging in any unlawful actions as alleged in this
                                                25   paragraph. Defendant denies Plaintiff or the individuals he seeks to represent were
                                                26   aggrieved. The remainder of this paragraph contains statements to which no answer is
                                                27   required.
                                                28


                                                                                       - 19 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 20 of 34 Page ID #:214



                                                 1         150. Defendant lacks sufficient information or belief to enable it to answer the
                                                 2   allegations in the first sentence of this paragraph. The second sentence in this
                                                 3   paragraph contains a conclusory statement of law to which no answer is required. To
                                                 4   the extent an answer to the second sentence is required, Defendant lacks sufficient
                                                 5   information or belief to enable it to answer the allegations in the second sentence of
                                                 6   this paragraph.
                                                 7         151. This paragraph contains a statement to which no answer is required. To
                                                 8   the extent an answer is required, Defendant denies Plaintiff and the individuals he
                                                 9   seeks to represent are aggrieved employees.
                                                10         152. This paragraph contains a statement to which no answer is required.
                                                11                                  PRAYER FOR RELIEF
MCDERMOTT WILL & EMERY LLP




                                                12         The Prayer for Relief and its paragraphs 1 through 14 contain statements to
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   which no answer is required. To the extent an answer is required, Defendant denies
                                                14   any liability to Plaintiff or any individuals Plaintiff seeks to represent; denies that
                                                15   Plaintiff or any individuals Plaintiff seeks to represent are entitled to any relief
                                                16   whatsoever; denies that Plaintiff’s claims are appropriate for collective or class
                                                17   treatment; denies that declaratory, injunctive, or other equitable relief is appropriate;
                                                18   denies that liquidated or other special damages are appropriate; denies that civil
                                                19   penalties under the Labor Code are appropriate; denies that Plaintiff or any individuals
                                                20   Plaintiff seeks to represent are entitled to recover any attorneys’ fees; and therefore
                                                21   demands judgment in Defendant’s favor on all causes of action.
                                                22                                      JURY DEMAND
                                                23         This paragraph contains statements to which no answer is required. To the extent
                                                24   an answer is required, Defendant denies that Plaintiff is entitled to a jury trial.
                                                25

                                                26                               AFFIRMATIVE DEFENSES
                                                27         In further answer to Plaintiff’s FAC, Defendant alleges the following
                                                28   affirmative defenses. In asserting these defenses, Defendant does not assume the

                                                                                       - 20 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 21 of 34 Page ID #:215



                                                 1   burden of proof as to matters that, pursuant to law, are Plaintiff’s burden to prove.
                                                 2   Without waiving or excusing the burden of proof, Defendant asserts the following
                                                 3   affirmative defenses:
                                                 4                            FIRST AFFIRMATIVE DEFENSE
                                                 5                                   (Failure to State a Claim)
                                                 6         1.     The FAC and the purported causes of action alleged therein fail to state
                                                 7   facts sufficient to constitute claims upon which relief can be granted against
                                                 8   Defendant.
                                                 9                           SECOND AFFIRMATIVE DEFENSE
                                                10                  (No Personal Jurisdiction Over Out-of-State Claimants)
                                                11         2.     The FAC and the scope of the FLSA collective action alleged therein must
MCDERMOTT WILL & EMERY LLP




                                                12   be narrowed in geographic scope because this Court, which only has specific
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   jurisdiction over Defendant, cannot assert personal jurisdiction over any dispute
                                                14   between Defendant and any out-of-state claimant to whom Plaintiff seeks to bring into
                                                15   this collective action. See Bristol-Myers Squibb Co. v. Superior Court of Cal., 137 S.
                                                16   Ct. 1773, 1781-83 (2017).
                                                17                           THIRD AFFIRMATIVE DEFENSE
                                                18                                      (Lack of Standing)
                                                19         3.     Defendant is informed and believes, and based upon such information and
                                                20   belief alleges, that Plaintiff lacks standing to assert each cause of action alleged in the
                                                21   FAC and lacks standing to represent the putative collective/class.
                                                22                           FOURTH AFFIRMATIVE DEFENSE
                                                23                                           (Waiver)
                                                24         4.     Defendant is informed and believes, and based upon such information and
                                                25   belief alleges, that by their conduct, Plaintiff and/or the putative collective/class
                                                26   members have waived any right to recover any relief by Plaintiff’s FAC, or any
                                                27   purported cause of action alleged therein.
                                                28


                                                                                       - 21 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 22 of 34 Page ID #:216



                                                 1                            FIFTH AFFIRMATIVE DEFENSE
                                                 2              (Failure to Exhaust Administrative Remedies Under California Law)
                                                 3         5.       Defendant is informed and believes, and based upon such information and
                                                 4   belief, alleges, that the FAC and the purported causes of action alleged therein are
                                                 5   barred, in whole or in part, because Plaintiff and/or members of the putative class failed
                                                 6   to timely and completely exhaust their administrative remedies available to them under
                                                 7   the California Labor Code or other applicable provisions of law or contract prior to
                                                 8   commencement of this action.
                                                 9                            SIXTH AFFIRMATIVE DEFENSE
                                                10                                   (Statute of Limitations)
                                                11         6.       To the extent Plaintiff and/or members of the putative class seek to
MCDERMOTT WILL & EMERY LLP




                                                12   recover for conduct that occurred outside the applicable limitations periods, their
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   claims are barred by the applicable statutes of limitations, including, but not limited
                                                14   to, California Code of Civil Procedure sections 335.1, 337, 338, 339, 340, and 343,
                                                15   California Business and Professions Code section 17208, and 29 U.S. Code section
                                                16   255. The three-year statutory limitations period in 29 U.S.C. § 255(a) is not applicable
                                                17   because any violation of the FLSA, which Defendants do not admit occurred, was not
                                                18   willful. Plaintiff's claims are limited by the applicable two-year statutory limitations
                                                19   period.
                                                20                          SEVENTH AFFIRMATIVE DEFENSE
                                                21                                          (Consent)
                                                22         7.       Defendant is informed and believes, and based upon such information and
                                                23   belief alleges, that the FAC and the purported causes of action alleged therein are
                                                24   barred, in whole or in part, because Plaintiff and/or the putative collective/class
                                                25   members consented to the conduct about which they now complain.
                                                26

                                                27

                                                28


                                                                                         - 22 -
                                                               DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 23 of 34 Page ID #:217



                                                 1                          EIGHTH AFFIRMATIVE DEFENSE
                                                 2                                           (Laches)
                                                 3         8.     Defendant is informed and believes, and based upon such information and
                                                 4   belief alleges, that the FAC and the purported causes of action alleged therein are
                                                 5   barred by the doctrine of laches, in that Plaintiff unreasonably delayed in bringing the
                                                 6   action by not acting within a reasonable time in seeking the wages and/or penalties at
                                                 7   issue, or otherwise reporting any alleged violation of wage and hour laws, and
                                                 8   unreasonably delayed in the filing of this lawsuit, causing Defendant to suffer
                                                 9   prejudice.
                                                10                           NINTH AFFIRMATIVE DEFENSE
                                                11                                          (Estoppel)
MCDERMOTT WILL & EMERY LLP




                                                12         9.     Defendant is informed and believes that a reasonable opportunity to
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   investigate and discover will reveal, and on that basis allege, the FAC and the
                                                14   purported causes of action alleged therein are barred by the doctrine of estoppel.
                                                15                           TENTH AFFIRMATIVE DEFENSE
                                                16                                (Duties Owed to Defendants)
                                                17         10.    Defendant is informed and believes, and based upon such information and
                                                18   belief alleges, that Plaintiff’s claims, as well as those of members of the putative class,
                                                19   are barred by their own breach of duties owed to Defendants under Labor Code
                                                20   sections 2854, 2856, 2857, 2858 and/or 2859.
                                                21                        ELEVENTH AFFIRMATIVE DEFENSE
                                                22                                     (Unknown Conduct)
                                                23         11.    Defendant alleges that the FAC and the purported causes of action alleged
                                                24   therein cannot be maintained against Defendants because if Defendants’ employees
                                                25   (including Plaintiff and/or members of the putative collective/class) took the actions
                                                26   alleged, such actions were committed outside the course and scope of such employees’
                                                27   employment, were not authorized, adopted or ratified by Defendants, and/or
                                                28   Defendants did not know of nor should have known of such conduct.

                                                                                       - 23 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 24 of 34 Page ID #:218



                                                 1                        TWELFTH AFFIRMATIVE DEFENSE
                                                 2                               (No Failure to Pay Overtime)
                                                 3         12.    Defendant is informed and believes, and based upon such information and
                                                 4   belief alleges, that Plaintiff and/or members of the putative collective/class were not
                                                 5   entitled to overtime wages and/or premium pay.
                                                 6                      THIRTEENTH AFFIRMATIVE DEFENSE
                                                 7                    (FLSA – Exemption for Outside Sales Employees)
                                                 8         13.    Defendant is informed and believes, and based upon such information and
                                                 9   belief alleges, that the FAC, and each purported cause of action contained therein, is
                                                10   barred because Plaintiff and members of the putative collective were at all relevant
                                                11   times exempt from the FLSA’s minimum wage and overtime standards under the
MCDERMOTT WILL & EMERY LLP




                                                12   outside sales employee exemption. 29 U.S.C. § 213(a)(1).
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13                      FOURTEENTH AFFIRMATIVE DEFENSE
                                                14                    (FLSA – Exemption for Administrative Employees)
                                                15         14.    Defendant is informed and believes, and based upon such information and
                                                16   belief alleges, that the FAC, and each purported cause of action contained therein, is
                                                17   barred because Plaintiff and members of the putative collective were at all relevant
                                                18   times exempt from the FLSA’s minimum wage and overtime standards under the
                                                19   exemption for administrative employees. 29 U.S.C. § 213(a)(1).
                                                20                       FIFTEENTH AFFIRMATIVE DEFENSE
                                                21                      (FLSA – Exemption for Executive Employees)
                                                22         15.    Defendant is informed and believes, and based upon such information and
                                                23   belief alleges, that the FAC, and each purported cause of action contained therein, is
                                                24   barred because Plaintiff and members of the putative collective were at all relevant
                                                25   times exempt from the FLSA’s minimum wage and overtime standards under the
                                                26   exemption for executive employees. 29 U.S.C. § 213(a)(1).
                                                27

                                                28


                                                                                      - 24 -
                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 25 of 34 Page ID #:219



                                                 1                         SIXTEENTH AFFIRMATIVE DEFENSE
                                                 2                 (FLSA – Exemption for Highly Compensated Employees)
                                                 3         16.    Defendant is informed and believes, and based upon such information and
                                                 4   belief alleges, that the FAC, and each purported cause of action contained therein, is
                                                 5   barred because Plaintiff and members of the putative collective were at all relevant
                                                 6   times exempt from the FLSA’s minimum wage and overtime standards under the
                                                 7   exemption for highly compensated employees. 29 U.S.C. § 213(a)(1).
                                                 8                     SEVENTEENTH AFFIRMATIVE DEFENSE
                                                 9                                 (Set-Off/Offset/Recoupment)
                                                10         17.    Defendant is informed and believes, and based upon such information and
                                                11   belief alleges, that the FAC and the purported causes of action alleged therein are
MCDERMOTT WILL & EMERY LLP




                                                12   subject to setoff, offset and/or recoupment to the extent Plaintiff and/or members of
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   the putative collective/class have already been compensated for the hours worked for
                                                14   which they seek to recompense here.
                                                15                      EIGHTEENTH AFFIRMATIVE DEFENSE
                                                16                                    (Bona Fide Dispute)
                                                17         18.    Defendant is informed and believes, and based upon such information and
                                                18   belief alleges, that a bona fide dispute exists as to whether any further compensation
                                                19   is actually due to Plaintiff and/or members of the putative collective/class and, if so,
                                                20   the amount thereof.
                                                21                      NINETEENTH AFFIRMATIVE DEFENSE
                                                22                         (Labor Code § 226 – Substantial Compliance)
                                                23         19.    Defendant is informed and believes, and based upon such information and
                                                24   belief alleges, that Plaintiff and members of the putative class are not entitled to
                                                25   recover any damages or penalties because Defendants substantially complied with
                                                26   Labor Code section 226(a).
                                                27

                                                28


                                                                                      - 25 -
                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 26 of 34 Page ID #:220



                                                 1                         TWENTIETH AFFIRMATIVE DEFENSE
                                                 2                (Labor Code § 226 – No Knowing and Intentional Failure)
                                                 3         20.    Defendant alleges that, even assuming arguendo Plaintiff and/or
                                                 4   members of the putative class were not provided with proper itemized statements of
                                                 5   wages and deductions, Plaintiff and/or members of the putative class are not entitled
                                                 6   to recover damages or penalties because Defendants’ alleged failure to comply with
                                                 7   California Labor Code section 226(a) was not a “knowing and intentional failure.”
                                                 8                     TWENTY-FIRST AFFIRMATIVE DEFENSE
                                                 9                 (Labor Code § 226 – Clerical Error/Inadvertent Mistake)
                                                10         21.    Defendant alleges that, even assuming arguendo Plaintiff and/or
                                                11   members of the putative class were not provided with proper itemized statements of
MCDERMOTT WILL & EMERY LLP




                                                12   wages and deductions, Plaintiff and/or members of the putative class should not
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   recover damages or penalties because Defendants’ alleged failure to comply with
                                                14   California Labor Code section 226(a) was the result of clerical error or inadvertent
                                                15   mistake.
                                                16                   TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                17                                (Avoidable Consequences)
                                                18         22.    Defendant is informed and believes, and based upon such information and
                                                19   belief alleges, that the FAC and the purported cause of action alleged therein are
                                                20   barred, or any recovery should be reduced, pursuant to the avoidable consequences
                                                21   doctrine because Defendant took reasonable steps to prevent and correct any improper
                                                22   wage payments; Plaintiff and/or members of the putative collective/class unreasonably
                                                23   failed to use any preventative and corrective opportunities provided to them by
                                                24   Defendant; and reasonable use of Defendant’s procedures could have prevented some,
                                                25   if not all, of the harm that Plaintiff and/or members of the putative collective/class
                                                26   allegedly suffered.
                                                27

                                                28


                                                                                      - 26 -
                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 27 of 34 Page ID #:221



                                                 1                     TWENTY-THIRD AFFIRMATIVE DEFENSE
                                                 2                             (No Penalties – Good Faith Dispute)
                                                 3         23.    Defendant is informed and believes that further investigation and
                                                 4   discovery will reveal, and on that basis alleges, that any violation of the California
                                                 5   Labor Code or an Order of the Industrial Welfare Commission was an act or omission
                                                 6   made in good faith; Defendants had reasonable grounds for believing that their wage
                                                 7   payment practices complied with applicable laws; and that any such act or omission
                                                 8   was not a violation of the California Labor Code or any Order of the Industrial Welfare
                                                 9   Commission such that Plaintiff and/or members of the putative class are not entitled to
                                                10   any penalties or damages in excess of any wages which might be found to be due.
                                                11   Specifically, Plaintiff and/or members of the putative collective/class cannot recover
MCDERMOTT WILL & EMERY LLP




                                                12   California Labor Code section 226(e) civil penalties because any alleged failure to pay
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   wages or provide compliant wage statements was based on a good faith dispute
                                                14   regarding the applicable law or fact.
                                                15                    TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                                16                  (Labor Code § 203 - No Willful or Intentional Violation)
                                                17         24.    Defendant is informed and believes, and based upon such information and
                                                18   belief alleges, that, even if Plaintiff and/or members of the putative collective/class are
                                                19   entitled to any additional compensation, Defendant has not willfully or intentionally
                                                20   failed to pay any such additional compensation to Plaintiff and/or members of the
                                                21   putative class within the meaning and scope of California Labor Code section 203.
                                                22                     TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                                23                     (Res Judicata, Bar and Merger, Settlement/Release)
                                                24         25.    Defendant is informed and believes, and based upon such information and
                                                25   belief alleges, that the FAC and the purported causes of action alleged therein are
                                                26   subject to settlement/release agreements, which constitute a complete or partial bar to
                                                27   the present action, and/or the doctrine of res judicata.
                                                28


                                                                                       - 27 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 28 of 34 Page ID #:222



                                                 1                     TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                                 2                                     (Collateral Estoppel)
                                                 3         26.    Defendant is informed and believes, and based upon such information and
                                                 4   belief alleges, that the FAC and the purported causes of action alleged therein are
                                                 5   barred, in whole or in part, by the doctrine of collateral estoppel.
                                                 6                   TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                                                 7                  (Failure to State a Claim for Attorneys’ Fees and Costs)
                                                 8         27.    Defendant alleges that the FAC fails to state a claim for attorneys’ fees
                                                 9   under California Labor Code section 1194, California Civil Code section 1021.5,
                                                10   California Business and Professions Code section 17200 et seq., or on any other basis.
                                                11                    TWENTY-EIGHTH AFFIRMATIVE DEFENSE
MCDERMOTT WILL & EMERY LLP




                                                12                           (Failure to Exhaust Internal Remedies)
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13         28.    Defendant alleges that the FAC and the purported causes of action alleged
                                                14   therein are barred to the extent Plaintiff and/or members of the putative class failed to
                                                15   exhaust internal remedies and/or grievance procedures.
                                                16                     TWENTY-NINTH AFFIRMATIVE DEFENSE
                                                17     (Business & Professions Code § 17200 et seq. – Practices Not Unfair, Unlawful,
                                                18                                  Deceptive or Fraudulent)
                                                19         29.    Defendant alleges that Plaintiff’s purported cause of action for unfair
                                                20   business practices under California Business and Professions Code section 17200 et
                                                21   seq. is barred and/or limited by law because any purported practice by Defendants was
                                                22   not unfair, unlawful, deceptive or fraudulent.
                                                23                        THIRTIETH AFFIRMATIVE DEFENSE
                                                24   (Business & Professions Code § 17200 et seq. – Defense Against “Borrowed” Law)
                                                25         30.    Defendant alleges that Plaintiff’s purported cause of action for unfair
                                                26   business practices under California Business and Professions Code section 17200 et
                                                27   seq. is barred and/or limited by law because Plaintiff fails to state sufficient facts to
                                                28


                                                                                       - 28 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 29 of 34 Page ID #:223



                                                 1   constitute claims upon which relief can be granted against Defendant and from which
                                                 2   Plaintiff’s unlawful business practices claim “borrows.”
                                                 3                      THIRTY-FIRST AFFIRMATIVE DEFENSE
                                                 4   (Business & Professions Code § 17200 et seq. – Defense Against “Borrowed” Law)
                                                 5         31.    Defendant alleges that Plaintiff’s purported cause of action for unfair
                                                 6   business practices under California Business and Professions Code section 17200 et
                                                 7   seq. is barred and/or limited by law because Defendant has complied with the
                                                 8   underlying laws for which Plaintiff’s unlawful business practices claim seeks redress.
                                                 9                    THIRTY-SECOND AFFIRMATIVE DEFENSE
                                                10       (Business & Professions Code § 17200 et seq. – Failure to Allege Facts with
                                                11                                  Reasonable Particularity)
MCDERMOTT WILL & EMERY LLP




                                                12         32.    Defendant alleges that Plaintiff’s purported cause of action for unfair
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   business practices under California Business and Professions Code section 17200 et
                                                14   seq. is barred and/or limited by law because Plaintiff has failed to state with reasonable
                                                15   particularity the facts supporting the statutory elements of the alleged violation.
                                                16                     THIRTY-THIRD AFFIRMATIVE DEFENSE
                                                17               (Exemption/Exclusion from California Wage and Hour Laws)
                                                18         33.    Defendant is informed and believes, and based upon such information and
                                                19   belief alleges, that the FAC and the purported causes of action alleged therein cannot
                                                20   be maintained against Defendant because Plaintiff and/or members of the putative
                                                21   class are exempt or excluded from applicable California wage and hour laws including
                                                22   any applicable Wage Orders, under an applicable exemption, including but not limited
                                                23   to the outside sales exemption and commissioned sales exemption.
                                                24                    THIRTY-FOURTH AFFIRMATIVE DEFENSE
                                                25                                        (De Minimis)
                                                26         34.    Defendant alleges that the FAC and the purported causes of action alleged
                                                27   therein cannot be maintained against Defendant because Defendant’s acts or
                                                28   omissions, if any, and the alleged damages are de minimis.

                                                                                       - 29 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 30 of 34 Page ID #:224



                                                 1                      THIRTY-FIFTH AFFIRMATIVE DEFENSE
                                                 2                                 (Adequate Remedy at Law)
                                                 3         35.    Defendant alleges that Plaintiff and/or members of the putative class or
                                                 4   collective are not entitled to equitable relief, including but not limited to declaratory
                                                 5   or injunctive relief, insofar as they have adequate remedies at law.
                                                 6                      THIRTY-SIXTH AFFIRMATIVE DEFENSE
                                                 7                                    (Lack of Specificity)
                                                 8         36.    Defendants allege Plaintiff has failed to allege special damages with
                                                 9   requisite specificity.
                                                10                    THIRTY-SEVENTH AFFIRMATIVE DEFENSE
                                                11                             (FLSA – No Liquidated Damages)
MCDERMOTT WILL & EMERY LLP




                                                12         37.    Plaintiff’s claims under the FLSA for liquidated damages (and those of
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   any proposed collective action members) are barred by 29 U.S.C. § 260. Defendant
                                                14   acted in good faith and with reasonable grounds for believing that the calculation of
                                                15   overtime conformed with the FLSA or applicable laws.
                                                16                     THIRTY-EIGHTH AFFIRMATIVE DEFENSE
                                                17                                  (Mitigation of Damages)
                                                18         38.    Defendant is informed and believes, and on that basis alleges, that
                                                19   Plaintiff and/or members of the putative collective/class have failed to exercise
                                                20   reasonable care to mitigate their damages, if any were suffered, and that their right to
                                                21   recover against Defendant should be reduced or eliminated by such a failure.
                                                22                      THIRTY-NINTH AFFIRMATIVE DEFENSE
                                                23                               (FLSA - No Willful Violation)
                                                24         39.    To the extent that Defendant is found to have violated the FLSA, which
                                                25   such violation Defendant denies, any such violation was not willful and does not
                                                26   warrant imposition of punitive, liquidated damages or other statutory penalties.
                                                27

                                                28


                                                                                       - 30 -
                                                             DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 31 of 34 Page ID #:225



                                                 1                        FORTIETH AFFIRMATIVE DEFENSE
                                                 2                                 (FLSA - Good-Faith Error)
                                                 3         40.    To the extent that Defendant is found to have violated the FLSA, which
                                                 4   such violation Defendant denies, any such violation was the result of reasonable good-
                                                 5   faith error and does not warrant imposition of liquidated damages or other penalties.
                                                 6                      FORTY-FIRST AFFIRMATIVE DEFENSE
                                                 7                                 (Lack of Irreparable Injury)
                                                 8         41.    Defendant alleges that Plaintiff and/or members of the putative class or
                                                 9   collective are not entitled to injunctive relief, as Plaintiff and/or members of the
                                                10   putative class or collective have not suffered an irreparable injury.
                                                11                     FORTY-SECOND AFFIRMATIVE DEFENSE
MCDERMOTT WILL & EMERY LLP




                                                12                     (Private Attorneys General Act – Excessive Fines)
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13         42.    Defendant alleges that Plaintiff’s claims and/or the alleged aggrieved
                                                14   employees’ claims under PAGA are barred pursuant to the Eighth Amendment to the
                                                15   United States Constitution and Article I, Section 17 of the California Constitution to
                                                16   the extent the penalties under California Labor Code sections 2698 et seq. impose
                                                17   excessive fines, double penalties or penalties on penalties.
                                                18                      FORTY-THIRD AFFIRMATIVE DEFENSE
                                                19        (Private Attorneys General Act – Unconstitutionally Vague and Overbroad)
                                                20         43.    Defendant alleges that the FAC is barred because California Labor Code
                                                21   section 2699 et seq. is unconstitutionally vague and overbroad as applied to the FAC
                                                22   and the circumstances of this case.
                                                23                     FORTY-FOURTH AFFIRMATIVE DEFENSE
                                                24                (Private Attorneys General Act – Violation of Due Process)
                                                25         44.    Defendant alleges that prosecution of a representative action on behalf of
                                                26   similarly situated employees under PAGA as applied to the FAC and circumstances of
                                                27   this case, would constitute a denial of Defendant’s due process rights, both substantive
                                                28


                                                                                      - 31 -
                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 32 of 34 Page ID #:226



                                                 1   and procedural, in violation of the Fourteenth Amendment to the Constitution of the
                                                 2   United States.
                                                 3                       FORTY-FIFTH AFFIRMATIVE DEFENSE
                                                 4                     (Private Attorneys General Act – Failure to Identify)
                                                 5         45.   Defendant alleges that Plaintiff has failed to identify any other allegedly
                                                 6   aggrieved employees as provided in PAGA, and such claims are thus barred and/or
                                                 7   limited by law.
                                                 8                       FORTY-SIXTH AFFIRMATIVE DEFENSE
                                                 9                     (Private Attorneys General Act – Lack of Standing)
                                                10         46.   Defendant alleges that Plaintiff lacks standing to bring claims for any civil
                                                11   penalties on behalf of others because he is not an “aggrieved employee” as provided
MCDERMOTT WILL & EMERY LLP




                                                12   in PAGA.
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13                     FORTY-SEVENTH AFFIRMATIVE DEFENSE
                                                14                            (Arbitration Agreements Bar Claims)
                                                15         47.   Defendant alleges that the FAC and the purported causes of action alleged
                                                16   therein are barred cannot be maintained against Defendant because some of the
                                                17   individuals Plaintiff seeks to represent have agreed to arbitrate any or all of the
                                                18   purported claims asserted in the FAC.
                                                19                      FORTY-EIGHTH AFFIRMATIVE DEFENSE
                                                20                               (Primary Jurisdiction Doctrine)
                                                21         48.   The FAC and the purported causes of action alleged therein should be
                                                22   abated in the Court’s discretion and Plaintiff should be ordered to pursue his
                                                23   administrative remedies with the California Division of Labor Standards Enforcement
                                                24   and/or Labor Workforce Development Agency, which have primary jurisdiction over
                                                25   these claims.
                                                26

                                                27

                                                28


                                                                                      - 32 -
                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 33 of 34 Page ID #:227



                                                 1                 RESERVATION OF RIGHT TO AMEND ANSWER
                                                 2         Defendant reserves the right to amend this Answer of this Court to assert any
                                                 3   additional affirmative defenses that may be uncovered or made known during the
                                                 4   pendency of this case.
                                                 5                                        PRAYER
                                                 6         WHEREFORE, Defendant prays for judgment as follows:
                                                 7         1.    That the FAC be dismissed with prejudice in its entirety;
                                                 8         2.    That Plaintiff, and any individuals he seeks to represent, take nothing by
                                                 9   his FAC;
                                                10         3.    That Defendant be awarded its cost of suit and reasonable attorneys’ fees
                                                11   according to proof to the extent provided by law; and
MCDERMOTT WILL & EMERY LLP




                                                12         4.    That Defendant be awarded such other and further relief as the Court may
                             ATTORNEYS AT LAW
                              SAN FRANCISCO




                                                13   deem appropriate and proper.
                                                14
                                                     Dated: June 24, 2021              Respectfully submitted,
                                                15
                                                                                       MCDERMOTT WILL & EMERY LLP
                                                16

                                                17
                                                                                       By:    /S/ Ronald J. Holland
                                                18                                            RONALD J. HOLLAND
                                                19
                                                                                              CHRISTOPHER A. BRAHAM
                                                                                              PHILIP SHECTER
                                                20
                                                                                              SANIYA AHMED
                                                                                              Attorneys for Defendant
                                                21
                                                                                              DRAPER AND KRAMER MORTGAGE
                                                                                              CORP.
                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28


                                                                                      - 33 -
                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                Case 2:21-cv-00693-AB-AS Document 43 Filed 06/24/21 Page 34 of 34 Page ID #:228



                                                 1                                 PROOF OF SERVICE
                                                 2

                                                 3
                                                           I, Karen D. Davis, declare under penalty of perjury that the foregoing was filed

                                                 4   electronically and is available for viewing and downloading from the ECF system, and
                                                 5
                                                     that it was served through the Court’s ECF electronic notification system today to:
                                                 6
                                                          Plaintiff’s Counsel
                                                 7
                                                          Timothy R. Rumberger, Esq.             Kevin R. Allen, Esq.
                                                 8        LAW OFFICES OF TIMOTHY P.              ALLEN ATTORNEY GROUP
                                                          RUMBERGER                              3172 Camino Colorados
                                                 9        1339 Bay Street                        Lafayette, California 94549
                                                          Alameda, California 94501              Email:
                                                10        Email: tim@rumberlaw.com               Kevin@allenattorneygroup.com
                                                11
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW




                                                           Executed on June 24, 2021, at San Francisco, California.
                              SAN FRANCISCO




                                                13

                                                14

                                                15                                              /S/ Karen D. Davis
                                                                                                Karen D. Davis
                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28


                                                                                      - 34 -
                                                            DEFENDANT’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
